DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
Claims 1-15 are pending in the application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in this application on 27 November 2018.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  (The instant specification recites KR 2013-0136386 in paragraph [0008] of the filed specification.)  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3, 4, and 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-11 of U.S. Patent No. 10,596,780 B2 (referred to herein as "Seo").  Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed toward an "electromagnetic shielding sheet" and an "electronic device" comprising the same.
Regarding Instant Claim 1:  Seo claims a thin electromagnetic shielding sheet, comprising: a pressure-sensitive adhesive tape including a fiber-accumulating type substrate, formed by accumulation of a plurality of fibers and having a plurality of pores, and a metal coating layer on an outer circumferential surface of each of the plurality of fibers, and electrically conductive adhesive layers formed on both surfaces of the fiber-accumulating type substrate, and made of an electrically conductive adhesive material filled in the plurality of pores and electrically connected by an applied pressure; a metal layer which is adhered to the electrically conductive adhesive layer on one surface of see Claims 1 and 11 of Seo).
Regarding Instant Claim 3:  Seo claims that the insulating layer may be an insulating coating layer formed by coating an insulating material on the metal layer (see Claims 1, 5, and 11 of Seo).
Regarding Instant Claim 4:  Seo claims the electrically conductive adhesive layers of the pressure-sensitive adhesive tape are connected to the ground (see Claims 1, 6, and 11 of Seo).
Regarding Instant Claim 6:  Seo claims that the fiber- accumulating type substrate is a nanofiber web made of fibers having a diameter of 1 µm or less or a nonwoven fabric web made of fibers having a diameter of more than 1 µm (see Claims 1, 7, 8, and 11 of Seo).
Regarding Instant Claim 7:  Seo claims that the fiber- accumulating type substrate has a structure in which a nanofiber web composed of fibers having a diameter of 1 µm or less is bonded to one surface or both surfaces of a nonwoven fabric web made of fibers having a diameter of more than 1 µm, and the nanofiber web is formed by accumulating fibers of a polymer material obtained by electrospinning on one surface or both surfaces of the nonwoven fabric web, or is formed by laminating a separately formed nanofiber web on one surface or both surfaces of the nonwoven fabric web (see Claims 1, 7, 8, and 11 of Seo).
Regarding Instant Claim 8:  Seo claims that the electrically conductive adhesive layers are made of an adhesive material in which an electrically conductive filler is dispersed (see Claims 1 and 11 of Seo
Regarding Instant Claim 9:  Seo claims that the diameters of the fibers are 10 nm to 5 µm (see Claims 1, 9, and 11 of Seo).
Regarding Instant Claim 10:  Seo claims that the metal coating layer comprises: a first metal coating layer of Ni coated on outer circumferential surfaces of the fibers; and a second metal coating layer of Cu coated on an outer circumferential surface of the first metal coating layer of Ni (see Claims 1, 10, and 11 of Seo).

Claim Objections
Claims 1, 5, 9-12, and 14 are objected to because of the following informalities:
With Regards to Claim 1:  Instant claim 1 recites "to shield the electromagnetic waves" on line 9; recommend correcting this to read as "to shield it from[[the]] electromagnetic waves"
With Regards to Claim 5:  Instant claim 5 recites "the total thickness" on line 1; recommend correcting this to read as "a[[the]] total thickness".
With Regards to Claim 5:  Instant claim 5 recites "the thickness" on line 2; recommend correcting this to read as "a[[the] thickness".
With Regards to Claim 9:  Instant claim 9 recites "the fibers" on lines 1 to 2; for consistency, recommend correcting this to read as "the plurality of fibers".
With Regards to Claim 10:  Instant claim 10 recites "on outer circumferential surfaces of the fibers" on lines 3 to 4; recommend correcting this to read as "on the outer circumferential surfaces of each of the plurality of fibers".
With Regards to Claim 11:  Instant claim 11 recites "the thickness" on line 1; recommend correcting this to read as "a
With Regards to Claim 12:  Instant claim 12 recites "to shield the electromagnetic waves" on line 19; recommend correcting this to read as "to shield it from[[the]] electromagnetic waves"
With Regards to Claim 14:  Instant claim 14 recites "the electromagnetic shielding sheet" on lines 2 to 3; for consistency, recommend correcting this to read as "the thin electromagnetic shielding sheet".
With Regards to Claim 14:  Instant claim 14 recites "the electrically conductive adhesive layer and" on lines 3 to 4, which appears to be a typographical error; recommend correcting this to read as "the electrically conductive adhesive layers and"
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 6:  Instant claim 6 recites "the fiber-accumulating type substrate is a nanofiber web made of fibers having a diameter of 1 µm or less or a nonwoven fabric web made of fibers having a diameter of more than 1 µm" on lines 1 to 3.  Instant claim 1, from which claim 6 depends recites on lines 2 to 4 that, "a fiber-accumulating type substrate, formed by accumulation of a plurality of fibers and having a plurality of pores, and a metal coating layer on an outer circumferential surface of each of the plurality of fibers".  In the instant case, the claim is rendered indefinite because it can have two conflicting interpretations: (1) said "fibers" of said "nanofiber web" or "nonwoven fabric web" are the same as "the plurality of fibers" having "a metal coating layer on an outer circumferential surface of each of the plurality of fibers"; or (2) said "fibers" of said "nanofiber web" or "nonwoven fabric web" are a different set of fibers absent said "metal coating layer".  For the purpose of examination, the limitation will be treated under the former interpretation.  As such, the limitation of the claim will be read as "the fiber-accumulating type substrate is: a nanofiber web wherein the plurality[[made]] of fibers each have[[having]] a diameter of 1 µm or less; or a nonwoven fabric web wherein the plurality[[made]] of fibers each have[[having]] a diameter of more than 1 µm".
With Regards to Claim 8:  Instant claim 8 recites the limitation "the electrically conductive adhesive layers are made of an adhesive material in which an electrically conductive filler is dispersed" on lines 1 to 3.  Instant claim 1, from which claim 8 depends recites "electrically conductive adhesive layers formed [...], and made of an electrically conductive adhesive material" on lines 5 to 6.  As written, claim 8 is rendered indefinite because it appears to be attempting to redefine the "electrically conductive material[[layers]] is[[are]] made of an adhesive material in which an electrically conductive filler is dispersed"
With Regards to Claim 15:  Instant claim 15 recites the limitation "the electrically conductive adhesive layer is made of an adhesive material in which an electrically conductive filler is dispersed" on lines 1 to 3.  Instant claim 12, from which claim 15 depends recites on lines 15 to 17 that, "electrically conductive adhesive layers formed on [...], and made of an electrically conductive adhesive material filled in the plurality of pores and electrically connected by an applied pressure".  In the instant case, the limitation of claim 15 is rendered indefinite because it can have two conflicting interpretations: (1) claim 15 is attempting to redefine said "electrically conductive adhesive layers"; or (2) claim 15 is attempting to further define said "electrically conductive adhesive material".  For the purpose of examination, it is the decision of the examiner treat the claim under the latter interpretation.  Therefore, the limitation of claim 15 will be treated to read as "the electrically conductive adhesive material[[layer]] is made of an adhesive material in which an electrically conductive filler is dispersed".

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A 


Claims 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
With Regards to Claim 7:  Instant claim 7 recites the limitation on lines 1 to 8, that:
the fiber-accumulating type substrate has a structure in which a nanofiber web composed of fibers having a diameter of 1 µm or less is bonded to one surface or both surfaces of a nonwoven fabric web made of fibers having a diameter of more than 1 µm, and the nanofiber web is formed by accumulating fibers of a polymer material obtained by electrospinning on one surface or both surfaces of the nonwoven fabric web, or is formed by laminating a separately formed nanofiber web on one surface or both surfaces of the nonwoven fabric web.

Instant claim 1, from which claim 7 depends recites on lines 2 to 4 that, "a fiber-accumulating type substrate, formed by accumulation of a plurality of fibers and having a plurality of pores, and a metal coating layer on an outer circumferential surface of each of the plurality of fibers".  As written it appears as though the limitations of claim 7 are attempting to redefine the "fiber-accumulating type substrate"; wherein it would no longer comprise said "plurality of fibers [...], and a metal coating layer on an outer circumferential surface of each of the plurality of fibers".  Therefore, the claim is deemed to be of improper dependent form for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0086743 A1) in view of Non-Patent Literature No. 2 (referred to herein as "Pinto") and Ryu et al. (KR 10-2014-0147719 A).
Regarding Claim 1:  Lee discloses a conductive adhesive tape, the conductive adhesive tape includes: a substrate (ref. #10) formed in a nano-web form by accumulating ultra-fine fiber strands by a spinning method; and adhesive layers (ref. #20 and #30) formed on both surfaces of the substrate (figure 1 and [0039] of Lee).  Lee also discloses that the substrate has a plurality of pores (ref. #12) and ultra-fine fiber strands (ref. #14) formed by a spinning method (e.g. electrospinning) ([0040]-[0046] of Lee).  It is also disclosed by Lee that the adhesive layers (ref. #20 and #30) are electrically conductive, and prepared from a conductive adhesive material that is spun onto the substrate and absorbed into the pores thereof ([0050]-[0054], [0073], and [0080] of Lee).  Specifically, Lee provides for --a thin sheet, comprising: a pressure-sensitive adhesive tape including a fiber-accumulating type substrate, formed by accumulation of a plurality of fibers and having a plurality of pores, and electrically conductive adhesive layers formed on both surfaces of the fiber-accumulating type substrate, and made of an electrically conductive adhesive material filled in the plurality of pores and electrically connected by an applied pressure --.
Lee fails to disclose --a metal coating layer on an outer circumferential surface of each of the plurality of fibers--.
Pinto discloses the deposition of a uniform metal coating on electrospun polyacrylonitrile (PAN) fibers, and that another metal coating can be deposited over the first (figures 1A to 1C and [Pg. 1: left column, paragraph 2 to Pg. 2: right column, paragraph 3] of Pinto).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the metal coated fibers of Pinto with the fiber-accumulating type substrate disclosed by Lee in order to have --a metal coating layer on an outer circumferential surface of each of the plurality of fibers--.  One of ordinary skill in the art would have been motivated to have combined the metal coated fibers of Pinto with the fiber-accumulating type substrate disclosed by Lee, from the stand-point of providing a conducting freestanding metal coated polymer fiber mat ([Pg. 1: left column, paragraph 1] of Pinto).
Lee in view of Pinto fails to disclose that the thin sheet is --a thin electromagnetic shielding sheet, comprising: a metal layer which is adhered to the electrically conductive adhesive layer on one surface of the pressure-sensitive adhesive tape to shield the electromagnetic waves; and an insulating layer formed on the metal layer--.
Ryu discloses a conducting heat dissipating sheet (ref. #100) comprising at least: an adhesion layer (ref. #001; which is considered equivalent to the claimed "tape"); a heat conducting layer (ref. #002) disposed on the adhesion layer; and a thermal ref. #003; which is considered equivalent to the claimed "metal layer") disposed on the heat conducting layer (figure 1 and [Pg. 16: paragraphs 4-5] of Ryu).  Ryu also discloses that the heat conducting layer may be formed of at least one selected from the group consisting of a metal oxide, an alloy, and a carbon-based material (e.g. graphite) without using an organic material such as a polymer binder ([Pg. 8: paragraph 6 to Pg. 9: paragraph 2], [Pg. 10: paragraph 2] of Ryu).  It is also disclosed by Ryu that the thermal diffusion layer comprises a metal material of copper or aluminum ([Pg. 11: paragraph 3] of Ryu).  Ryu further discloses that an insulating layer can be additionally disposed on one or both surfaces of the thermal diffusion layer (ref. #003), and is mad of any material that can be used as an electrically insulating material ([Pg. 14: paragraphs 6-7] of Ryu).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the conductive radiation sheet of Ryu with the thin sheet disclosed by Lee in view of Pinto in order to have --a thin electromagnetic shielding sheet, comprising: a metal layer which is adhered to the electrically conductive adhesive layer on one surface of the pressure-sensitive adhesive tape to shield the electromagnetic waves; and an insulating layer formed on the metal layer--.  One of ordinary skill in the art would have been motivated to combined the conductive radiation sheet of Ryu with the thin sheet disclosed by Lee in view of Pinto, from the stand-point of providing a conductive heat dissipation sheet that provides excellent thermal diffusivity and adhesion at the same time ([Pg. 6: paragraph 3] of Ryu).  (In the instant case, since the thermal diffusion layer of Ryu can be a copper film, which is the same as the applicants metal layer (see [0045] of the instant specification); it is the decision of [the pressure-sensitive tape] from electromagnetic waves".)
Regarding Claim 2:  Lee in view of Pinto and Ryu discloses a graphite layer ("the heat conducting layer" of Ryu) for dissipating heat transferred to the metal layer ([Pg. 8: paragraph 6 to Pg. 9: paragraph 2], [Pg. 10: paragraph 2] of Ryu).  (In the instant case, since the heat conducting layer of Ryu can be formed from graphite, which is the same material as the applicants (see [0027] of the instant specification); it is the decision of the examiner that the heat diffusion layer of Ryu would also have the claimed function of being able to "dissipate heat transferred to the metal layer".)
Regarding Claim 3:  Lee in view of Pinto and Ryu discloses that the insulating layer may be an insulating coating layer formed by coating an insulating material on the metal layer (figure 1 and [Pg. 14: paragraphs 6-7] of Ryu).  (In the instant case, the limitation of the claim is considered to be a product-by-process limitation, in that there is no indication of its effect on the end structure of the claimed invention.  Since Lee in view of Pinto and Ryu discloses the forming of the insulating layer from an insulating material on the metal layer, the limitation of the claim is met.)
Regarding Claim 5:  Lee in view of Pinto and Ryu discloses that the thickness of the metal layer ("thermal diffusion layer") ranges from 4 µm to 100 µm, that the thickness of the insulation layer ranges from 1 µm to 40 µm, that the thickness of the heat conducting layer to be 10 µm or less (0.1 µm to 1 µm), and that the adhesive layer can have a thickness of 50 µm or less (15 to 20 µm) ([Pg. 10: paragraph 6 to Pg. 11: paragraph 1], [Pg. 11: paragraph 4], [Pg. 11: paragraph 6 to Pg. 12: paragraph 1], and [Pg. 15: paragraph 2] of Ryu); which is sufficiently specific to anticipate the claimed See MPEP 2131.03(II).
Lee in view of Pinto and Ryu disclose the claimed invention, but fail to explicitly recite that --the total thickness of the thin electromagnetic shielding sheet is 50 µm or less--.  However, a person of ordinary skill in the art could have calculated the total thickness, given the above values, to be from 20.1 µm [=(4 µm)+(1 µm)+(0.1 µm)+ (15 µm)] to 161 µm [=(100 µm)+(40 µm)+(1 µm)+ (20 µm)]; which overlaps the presently claimed range of --50 µm or less--.  Lee in view of Pinto and Ryu differs from the claim by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range disclosed by Lee in view of Pinto and Ryu, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 6:  Lee in view of Pinto and Ryu discloses that the fiber-accumulating type substrate is a nanofiber web wherein the plurality of fibers each have a diameter of about 300 nm (figure 1A and [Pg. 2: right column, paragraph 1] of Pinto); which anticipates the claimed range of --1 µm or less--.  See MPEP §2131.03(I).
Regarding Claim 8:  Lee in view of Pinto and Ryu discloses that the electrically conductive adhesive material is made of an adhesive material in which an electrically conductive filler is dispersed ([0050]-[0051] of Lee
Regarding Claim 9:  Lee in view of Pinto and Ryu discloses that the diameters of the plurality of fibers can be about 300 nm (figure 1A and [Pg. 2: right column, paragraph 1] of Pinto); which anticipates the claimed range of --100 nm to 5 µm--.  See MPEP §2131.03(I).
Regarding Claim 10:  Lee in view of Pinto and Ryu discloses that the metal coating layer comprises: a first metal coating layer of Ni coated on the outer circumferential surfaces of each of the plurality of plurality of fibers; and a second metal coating layer of Au coated on an outer circumferential surface of the first metal coating layer of Ni (figures 1A to 1C and [Pg. 1: left column, paragraph 2 to Pg. 2: right column, paragraph 3] of Pinto).
Lee in view of Pinto and Ryu discloses the claimed limitation, except for the second metal coating layer being --copper--.  However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the conductive metal of copper in place of the conductive metal of gold, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.
Regarding Claim 11:  Lee in view of Pinto and Ryu discloses that the thickness of the metal coating layer is around 100 nm (0.1 µm) (figures 1A to 1C and [Pg. 2: right column, paragraph 1] of Pinto); which anticipates the claimed range of --100 nm to 5 µm--.  See MPEP §2131.03(I).

Claims 4 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0086743 A1) in view of Non-Patent Literature No. 2 (referred to herein as "Pinto") and Ryu et al. (KR 10-2014-0147719 A) as applied to claim 1 above, and further in view of Koukami et al. (US 2017/0090532 A1) and Cho (KR 10-2014-0083084 A).
Lee in view of Pinto and Ryu is relied upon as described above.
Regarding Claim 12:  Lee in view of Pinto and Ryu disclose the claimed --thin electromagnetic shielding sheet--, but failed to disclose --an electronic device comprising: a printed circuit board; an electromagnetic wave generator mounted on the printed circuit board; a shield can including an insertion hole communicating from an upper side of the shield can to a lower side thereof, the electromagnetic wave generator being embedded in the insertion hole, the lower side of the shield can being coupled to the printed circuit board and being connected to the ground; a liquid thermal interface material (TIM) filled in the insertion hole of the shield can to surround the electromagnetic wave generator; and a thin electromagnetic shielding sheet adhered to the upper side of the shield can--.
Koukami discloses a housing of an electronic component comprising a substrate (ref. #14) an electromagnetic shield members (ref. #12a, #12b, and #12c) on and connected to the substrate and surrounding heat-generating electronic components (ref. #13a and #13b); wherein a thermally-conductive curable liquid resin (ref. #16) is filled and cured within the space over the heat-generating electronic components and bounded by the electromagnetic shield members, after which the upper surface (ref. #12d) of the electromagnetic shield members are capped with the upper surfaces (ref. #12d) (figures 1, 3, [0125], [0129], and [0141] of Koukami).  Koukami also discloses that the substrate can be a printed wiring board ([0043] of Koukami), and that the heat-[0044] of Koukami).  (In the instant case, the recited electronic components are also well-known to be electromagnetic wave generators.)  Specifically, Koukami provides for --an electronic device comprising: a printed circuit board; an electromagnetic wave generator mounted on the printed circuit board; a shield can including an insertion hole communicating from an upper side of the shield can to a lower side thereof, the electromagnetic wave generator being embedded in the insertion hole, the lower side of the shield can being coupled to the printed circuit board; a liquid thermal interface material (TIM) filled in the insertion hole of the shield can to surround the electromagnetic wave generator; and a thin sheet on the upper side of the shield can--.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the thin electromagnetic shielding sheet of Lee in view of Pinto and Ryu as the thin sheet of the electronic device disclosed by Koukami in order to have the claimed --electronic device comprising a thin electromagnetic shielding sheet adhered to the upper side of the shield can--.  One of ordinary skill in the art would have been motivated to have incorporated the thin electromagnetic shielding sheet as the thin sheet of the electronic device disclosed by Koukami, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  (In the instant case, the adhesive and shielding properties of the thin electromagnetic sheet disclosed by of Lee in view of 
Lee in view of Pinto, Ryu, and Koukami discloses the claimed electronic device, but fails to disclose that --the lower side of the shield can being coupled to the printed circuit board and being connected to the ground--.
Cho discloses a semiconductor package having electromagnetic wave shielding layers, wherein the substrate is a printed circuit board, that the electronic components generate electromagnetic waves, and that the electromagnetic shielding members are connected to the ground (figures 1 to 7, [0025], [0028], and [0032] of Cho).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the electromagnetic shield of Cho with the electromagnetic shield of the electronic device disclosed by Lee in view of Pinto, Ryu, and Koukami in order to have the claimed --the lower side of the shield can being coupled to the printed circuit board and being connected to the ground--.  One of ordinary skill in the art would have been motivated to have incorporated the electromagnetic shield of Cho with the electromagnetic shield of the electronic device disclosed by Lee in view of Pinto, Ryu, and Koukami, from the stand-point of having the electromagnetic waves generated from the electronic components be easily grounded, thereby preventing functional failures ([0032] of Cho).
Regarding Claim 4:  Lee in view of Pinto, Ryu, Koukami, and Cho discloses that the electrically conductive adhesive layers of the pressure-sensitive adhesive tape are connected to the ground ([0028] and [0032] of Cho
Regarding Claim 13:  Lee in view of Pinto, Ryu, Koukami, and Cho discloses a graphite layer ("the heat conducting layer" of Ryu) that is adhered to the metal layer to dissipate heat transferred to the metal layer ([Pg. 8: paragraph 6 to Pg. 9: paragraph 2] and [Pg. 10: paragraph 2] of Ryu).  (In the instant case, since the heat conducting layer of Ryu can be formed from graphite, which is the same material as the applicants (see [0027] of the instant specification); it is the decision of the examiner that the heat diffusion layer of Ryu would also have the claimed function of being able to "dissipate heat transferred to the metal layer".)
Regarding Claim 14:  Lee in view of Pinto, Ryu, Koukami, and Cho discloses that the shield can is connected to the ground, and the electrically conductive adhesive layers of the thin electromagnetic shielding sheet are adhered to the shield can to electrically connect the electrically conductive adhesive layers and the shield can (figures 1 to 7, [0025], [0028], and [0032] of Cho).
Regarding Claim 15:  Lee in view of Pinto, Ryu, Koukami, and Cho discloses that the electrically conductive adhesive material is made of an adhesive material in which an electrically conductive filler is dispersed ([0050]-[0051] of Lee).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781